DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is in response to applicant's correspondence submitted 03/24/2022. In the paper of 03/24/2022, Applicant amended claims 2 and 25. Applicant also filed a new information disclosure statement (IDS) on 03/24/2022. Claims 2-30 are still pending.
The terminal disclaimer submitted on 03/24/2022 over the claims of U.S. Patent No. 10,323,267 are acknowledged. The terminal disclaimer was approved on 03/24/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 was filed after the mailing date of the Final Office action on 03/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 2-5, 8-19 and 25-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,323,267 is withdrawn in view of the terminal disclaimer filed on 03/24/2022 which was approved.
Status of the Election/Restrictions
Claim 2 is allowable. 
The restriction requirement as set forth in the Office action mailed on 03/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 6-7 and 20-24 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The allowability of the instant claims hinges on the claim interpretation of the claimed limitations of “a direct chemical lysis composition” and “liquid-based cytology sample”.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 2 recites the limitation of “a direct chemical lysis composition” which is construe as referring to a composition comprising a buffer and a surfactant and capable of promoting cell lysis (see specification, pg 4, para [0011]). 
Claim 2 further recites the limitation of “the sample is a liquid-based cytology sample”. 
An analysis of the specification indicates that the specification does not provide a specific definition for this limitation. 
However, the specification discloses on page 4, para [0013], non-limiting examples include SurePath LBC and ThinPrep PreservCyt LBC and also on page 2, para [0007], that a liquid-based cytology sample comprise constituents that preserve certain cells (e.g. prevent the breakdown of the cell wall or the cell membrane by cell lysis).
The examiner construes the liquid-based cytology sample to be a combination of a sample which further includes the solution/liquid cell preservative as exemplified by the specification on page 11, para [0044], not a sample recovered after treatment in a solution/liquid cell preservative.

Closest prior art
The closest prior art references are: 
(1) Duval et al. (Epub 2009 Jul 8, Forensic Sci Int Genet. 2010 Feb; 4(2):80-88);
(2) Hagen et al. (2002, Molecular Pathology, 55(6), p.398-400); 
(3) Muir et al. (1993, Journal of Clinical Microbiology, 31(1), pp.31-38); 
(4) Kwon et al. (US2004/0038213);
(5) Finkelstein et al. (US2006/0115844).

The teachings of Duval et al., Hagen et al. and Muir et al. are disclosed in the Non Final paper of 06/23/2021.

Additionally, 
Finkelstein et al. (US2006/0115844) teach in para [0015]-[ 0017] and [0019] and [0069]-[0070]: 
[0015] (a) combining a sample of cellular containing material and an aqueous buffer comprising sodium chloride, EDTA, Tris, and a nonionic detergent; 
[0016] (b) adding a proteinase to the buffer and the sample and incubating the buffer, the sample, and proteinase at a temperature suitable for proteinase digestion of protein; 
[0017] (c) deactivating the proteinase;
[0019] The cell-containing sample can be from a fixative-treated and/or a stained sample. The sample can also be cell free, a liquid biological sample or a liquid cytology sample. 
The nonionic detergent can include but is not limited to Nonidet P40 (NP-40), Tween, Triton X, or Nikkol, or any combination thereof, wherein the nonionic detergent or detergent combination is present in the amount of about 0.1% to about 3.0% total volume (and every 0.1% within this range, e.g., about 1.5% to about 2.5%;

[0069] cellular specimens can be obtained from microdissected tissue removed from fixative-treated microscope sections or microdissected-stained cytology preparations. The tissue can also be derived from paraffin embedded blocks, for example from tissue repositories. The cellular specimens are placed into a convenient volume of buffer in order to create a crude lysate. Preferably, the buffer consists of NP-40 diluted to a final concentration of about 1.0%. The composition of the buffer can be as follows: 100 mM NaCl; 25 mM EDTA, pH 8.6; 10 mM Tris, pH 8.3; and 1.0% NP-40 prepared using deionized, filtered water (final composition pH can be anywhere within about 7.0 to about 8.6 and every 0.1 value in between that range). NP-40 is the preferred non-ionic detergent, however other non-ionic detergents can also be substituted. For example, Tween (e.g., Tween-20 or Tween-40), Triton X-100, and Nikkol may be substituted for NP-40. Detergents such as sodium dodecylsulfate (SDS) must be avoided, because its presence in the crude lysate will interfere with nucleic acid amplification.

[0195] Clusters of cytology cells were removed and placed into 50 µL of 0.5% NP-40, as well as 100 mM NaCl; 25 mM EDTA, pH 8.6; and 10 mM Tris, pH 8.3 (final composition pH can be anywhere within about 7.0 to about 8.6 and every 0.1 value in between that range). The buffer was prepared using deionized, filtered water. Microdissected cells were added to a point of ideal turbidity. Ideal turbidity was reached when particulate material was clearly present, however it was just possible to see through the turbid fluid to the other side. To this ideally turbid collection of cells, proteinase K was added to reach a final concentration in the collection tube of 2 mg/mL proteinase K. The tube was then incubated at 37 [Symbol font/0xB0]C for two hours. After this, the collection tube was placed in boiling water for 5 minutes to deactivate the proteinase. The tube was then centrifuged at 5,000 rpm for 10 minutes in a table-top centrifuge.
Finkelstein et al. teach liquid cytology sample but do NOT teach liquid cytology sample that is a mixture of sample that includes or is diluted in the liquid form of the cell preservative as exemplified by the specification on page 11, para [00443].

Kwon et al. (US2004/0038213) teach in para [0073], [0076]-[0077].
[0073] combination of tissue biopsy and a lysing reagent; [0076], [0085]: heating about 60 [Symbol font/0xB0]C of the combination to lyse cells and using a heat inactivation cycle of about 90 [Symbol font/0xB0]C.
Kwon et al. do not teach biopsy is a liquid based cytology sample.


None of the noted prior art references above teach or suggest incubating at a temperature that is at least 80 [Symbol font/0xB0]C a combination of (i) a liquid-based cytology sample (construed as a sample that includes the liquid form of, or is diluted in the liquid preservative) and (ii) a direct chemical lysis composition consisting essentially a buffer component, a metal salt and a surfactant  selected from polyethylene glycol octylphenyl ether, polysorbate, and a polyethylene glycol based non-ionic surfactant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 2-30 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 13, 2022